203 F.2d 568
Sarah Ann SANDERS, Adm'x, Appellant,v.SOUTHERN RAILWAY CO., etc., Appellee.
No. 11702.
United States Court of AppealsSixth Circuit.
April 14, 1953.Writ of Certiorari Denied June 15, 1953.See 73 S.Ct. 1148.

Hughie Regan and H. Carmack Murchison, Jackson, Tenn., for appellant.
Caruthers Ewing, Memphis, Tenn., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel;


2
And it appearing that the case was properly submitted to the jury under appropriate instructions;


3
And it appearing that substantial evidence supports the verdict of the jury;


4
And no reversible error appearing in the record;


5
It is ordered that the judgment be and it hereby is affirmed.